DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendments received on 30 September 2022 have been acknowledged and entered. Claims 1, 2, and 6 are amended. Claim 7 is newly added. Thus, claims 1-7 are pending.

Responses to Arguments
Applicant’s arguments filed 30 September 2022 with respect to the rejection of claims 1-6 under U.S.C. 103 have been fully considered and are persuasive. However, there are new grounds of rejection necessitated by Applicant’s amendments as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pinnock et al. (US 2021/0149020 A1, hereinafter referred to as “Pinnock”) in view of Sato (US 2008/0314145 A1, hereinafter referred to as “Sato”).
Regarding claim 1, Pinnock teaches an inertia sensor apparatus comprising: 
a first sensor module including a first inertia sensor that outputs a first signal having a first element corresponding to a 1a axis, a 1b axis, and a 1c axis as detection axes  (para. [0059]: after compensating for any effects arising from (i) sensor offsets and drifts (through the use of stored calibration data), and (ii) the physical separation of the two IMUs, the x, y and z linear accelerations (due to gravitational acceleration, since the vehicle is not moving) measured by the individual IMUs can be used to derive radar module) and a first correction circuit that generates a first correction signal by correcting the first signal in such a way the first element of the first signal is corrected to a second element corresponding to a first detection axis, a second detection axis, and a third detection axis of the first correction signal, the first, second, and third detection axes being orthogonal to each other (para. [0059]: if either or both the pitch and roll angles derived from the two IMUs do not match, then it can be assumed that misalignment of the radar module has occurred during the period in which the vehicle was parked, prior to ignition on. In this case, either: (i) appropriate corrections can be applied to the subsequent radar module measurements in software, to account for the pitch and roll misalignment of the radar module; para. [0060]: it is possible that, even though no pitch or roll misalignment has been detected, purely azimuthal (yaw) misalignment ψR of the radar module may have taken place. If so, the present concept enables this also to be detected within a very short time after driving off, as follows); a second sensor module including a second inertia sensor that outputs a second signal having a third element corresponding to a 2a axis, a 2b axis, and a 2c axis as detection axes (para. [0059]: after compensating for any effects arising from (i) sensor offsets and drifts (through the use of stored calibration data), and (ii) the physical separation of the two IMUs, the x, y and z linear accelerations (due to gravitational acceleration, since the vehicle is not moving) measured by the individual IMUs can be used to derive radar module) and a second correction circuit that generates a second correction signal by correcting the second signal in such a way that the third element of the second signal is corrected to a fourth element corresponding to a fourth detection axis, a fifth detection axis, and a sixth detection axis of the second correction signal, the fourth, fifth, and sixth detection axes being orthogonal to each other (para. [0059]: if either or both the pitch and roll angles derived from the two IMUs do not match, then it can be assumed that misalignment of the radar module has occurred during the period in which the vehicle was parked, prior to ignition on. In this case, either: (i) appropriate corrections can be applied to the subsequent radar module measurements in software, to account for the pitch and roll misalignment of the radar module; para. [0060]: it is possible that, even though no pitch or roll misalignment has been detected, purely azimuthal (yaw) misalignment ψR of the radar module may have taken place. If so, the present concept enables this also to be detected within a very short time after driving off, as follows); a matching processor that generates a first matching signal by applying a first correction coefficient to the first correction signal such that the first, second, and third detection axes match with the fourth, fifth, and sixth detection axes, respectively (para. [0059]: after compensating for any effects arising from (i) sensor offsets and drifts (through the use of stored calibration data), and (ii) the physical separation of the two IMUs, the x, y and z linear accelerations (due to gravitational acceleration, since the vehicle is not moving) measured by the individual IMUs can be used to derive radar module and vehicle pitch (θR, θV) and roll (ϕR, ϕV) angles. If the derived radar module and vehicle pitch and roll angles θR, θV and ϕR, ϕV, derived from the acceleration measurements from the two IMUs, match each other, then it can be assumed that no pitch or roll misalignment of the radar module has occurred during the period when the vehicle was parked prior to ignition on. If either or both the pitch and roll angles derived from the two IMUs do not match, then it can be assumed that misalignment of the radar module has occurred during the period in which the vehicle was parked, prior to ignition on. In this case, either: (i) appropriate corrections can be applied to the subsequent radar module measurements in software, to account for the pitch and roll misalignment of the radar module; (ii) in the case of too large a misalignment discrepancy, the radar system can be shut down and the driver alerted); and para. [0059]: if either or both the pitch and roll angles derived from the two IMUs do not match, then it can be assumed that misalignment of the radar module has occurred during the period in which the vehicle was parked, prior to ignition on. In this case, either: (i) appropriate corrections can be applied to the subsequent radar module measurements in software, to account for the pitch and roll misalignment of the radar module; para. [0060]: it is possible that, even though no pitch or roll misalignment has been detected, purely azimuthal (yaw) misalignment ψR of the radar module may have taken place. If so, the present concept enables this also to be detected within a very short time after driving off, as follows).
Pinnock does not specifically teach a combining processor that combines 
However, Sato teaches a combining processor that combines para. [0042]: the first offset adjustment circuit 22 performs a calculation shown by Formula 2. Specifically, it makes an offset adjustment by adding an offset adjustment factor B1 to the output V1 of the first angular velocity sensor 14, and then outputs an adjustment result V1″).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correction circuit and matching signal with correction signal such as is described in Sato into Pinnock, in order to detect the behavior of a mobile unit, which is moving, with high accuracy so that the detected behavior is used by a navigation system, a safety device, a mobile data collector, or the like (para. [0004]).
Regarding claim 2, Pinnock teaches an inertia sensor apparatus comprising: 
three reference axes orthogonal to each other being defined as an X axis, a Y axis, and a Z axis (para. [0050]: this also has the three axes X, Y and Z aligned with the corresponding axes of the vehicle. It is located away from the radar housing so that it cannot be misaligned when the housing is misaligned and provides a frame of reference);
a first sensor module including a first inertia sensor that outputs a first signal having a third element corresponding to a 2a axis, a 2b axis, and a 2c axis as detection axes  (para. [0059]: after compensating for any effects arising from (i) sensor offsets and drifts (through the use of stored calibration data), and (ii) the physical separation of the two IMUs, the x, y and z linear accelerations (due to gravitational acceleration, since the vehicle is not moving) measured by the individual IMUs can be used to derive radar module) and a first correction circuit that generates a first correction signal by correcting the first signal in such a way that the first element of the first signal is corrected to a second element corresponding to a first detection axis, a second detection axis, and a third detection axis of the first correction signal, the first, second, and third detection axes being orthogonal to each other (para. [0059]: if either or both the pitch and roll angles derived from the two IMUs do not match, then it can be assumed that misalignment of the radar module has occurred during the period in which the vehicle was parked, prior to ignition on. In this case, either: (i) appropriate corrections can be applied to the subsequent radar module measurements in software, to account for the pitch and roll misalignment of the radar module; para. [0060]: it is possible that, even though no pitch or roll misalignment has been detected, purely azimuthal (yaw) misalignment ψR of the radar module may have taken place. If so, the present concept enables this also to be detected within a very short time after driving off, as follows); 
a second sensor module including a second inertia sensor that outputs a second signal having a third element corresponding to a 2a axis, a 2b axis, and a 2c axis as detection axes and a second correction circuit that generates a second correction signal by correcting the second signal in such a way that the third element of the second signal is corrected to a fourth element corresponding to a fourth detection axis, a fifth detection axis, and a sixth detection axis of the second correction signal, the fourth, fifth, and sixth detection axes being orthogonal to each other (para. [0059]: if either or both the pitch and roll angles derived from the two IMUs do not match, then it can be assumed that misalignment of the radar module has occurred during the period in which the vehicle was parked, prior to ignition on. In this case, either: (i) appropriate corrections can be applied to the subsequent radar module measurements in software, to account for the pitch and roll misalignment of the radar module; para. [0060]: it is possible that, even though no pitch or roll misalignment has been detected, purely azimuthal (yaw) misalignment ψR of the radar module may have taken place. If so, the present concept enables this also to be detected within a very short time after driving off, as follows).
a matching processor that generates a first matching signal by applying a first correction coefficient to the first correction signal such that the first, second, and third detection axes match with the X, Y, and Z axes, respectively (para. [0059]: after compensating for any effects arising from (i) sensor offsets and drifts (through the use of stored calibration data), and (ii) the physical separation of the two IMUs, the x, y and z linear accelerations (due to gravitational acceleration, since the vehicle is not moving) measured by the individual IMUs can be used to derive radar module and vehicle pitch (θR, θV) and roll (ϕR, ϕV) angles. If the derived radar module and vehicle pitch and roll angles θR, θV and ϕR, ϕV, derived from the acceleration measurements from the two IMUs, match each other, then it can be assumed that no pitch or roll misalignment of the radar module has occurred during the period when the vehicle was parked prior to ignition on. If either or both the pitch and roll angles derived from the two IMUs do not match, then it can be assumed that misalignment of the radar module has occurred during the period in which the vehicle was parked, prior to ignition on. In this case, either: (i) appropriate corrections can be applied to the subsequent radar module measurements in software, to account for the pitch and roll misalignment of the radar module; (ii) in the case of too large a misalignment discrepancy, the radar system can be shut down and the driver alerted), and a second matching signal by applying a second correction coefficient to the second correction signal such that the fourth, fifth, and sixth detection axes match with the X, Y, and Z axes, respectively (para. [0059]: if either or both the pitch and roll angles derived from the two IMUs do not match, then it can be assumed that misalignment of the radar module has occurred during the period in which the vehicle was parked, prior to ignition on; para. [0059]: if either or both the pitch and roll angles derived from the two IMUs do not match, then it can be assumed that misalignment of the radar module has occurred during the period in which the vehicle was parked, prior to ignition on. In this case, either: (i) appropriate corrections can be applied to the subsequent radar module measurements in software, to account for the pitch and roll misalignment of the radar module); and para. [0059]: if either or both the pitch and roll angles derived from the two IMUs do not match, then it can be assumed that misalignment of the radar module has occurred during the period in which the vehicle was parked, prior to ignition on. In this case, either: (i) appropriate corrections can be applied to the subsequent radar module measurements in software, to account for the pitch and roll misalignment of the radar module).
Pinnock does not specifically teach a combining processor that combines 
However, Sato teaches a combining processor that combines para. [0042]: the first offset adjustment circuit 22 performs a calculation shown by Formula 2. Specifically, it makes an offset adjustment by adding an offset adjustment factor B1 to the output V1 of the first angular velocity sensor 14, and then outputs an adjustment result V1″).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correction circuit and matching signal with correction signal such as is described in Sato into Pinnock, in order to detect the behavior of a mobile unit, which is moving, with high accuracy so that the detected behavior is used by a navigation system, a safety device, a mobile data collector, or the like (para. [0004]).
Regarding claim 3, Pinnock in view of Sato teaches all the limitation of claim 1, in addition, Pinnock teaches that the matching processor has a first mode in which the first matching signal is outputted and a second mode in which the first correction signal is outputted (para. [0060]: it is possible that, even though no pitch or roll misalignment has been detected, purely azimuthal (yaw) misalignment ψR of the radar module may have taken place. If so, the present concept enables this also to be detected within a very short time after driving off, as follows).  
Regarding claim 6, Pinnock teaches a method for manufacturing an inertia sensor apparatus, the inertial sensor apparatus including: a first sensor module including a first inertia sensor that outputs a first signal having a first element corresponding to a 1a axis, a 1b axis, and a 1c axis as detection axes  (para. [0059]: after compensating for any effects arising from (i) sensor offsets and drifts (through the use of stored calibration data), and (ii) the physical separation of the two IMUs, the x, y and z linear accelerations (due to gravitational acceleration, since the vehicle is not moving) measured by the individual IMUs can be used to derive radar module) and a first correction circuit that generates a first correction signal by correcting the first signal in such a way the first element of the first signal is corrected to a second element corresponding to a first detection axis, a second detection axis, and a third detection axis of the first correction signal, the first, second, and third detection axes being orthogonal to each other (para. [0059]: if either or both the pitch and roll angles derived from the two IMUs do not match, then it can be assumed that misalignment of the radar module has occurred during the period in which the vehicle was parked, prior to ignition on. In this case, either: (i) appropriate corrections can be applied to the subsequent radar module measurements in software, to account for the pitch and roll misalignment of the radar module; para. [0060]: it is possible that, even though no pitch or roll misalignment has been detected, purely azimuthal (yaw) misalignment ψR of the radar module may have taken place. If so, the present concept enables this also to be detected within a very short time after driving off, as follows); a second sensor module including a second inertia sensor that outputs a second signal having a third element corresponding to a 2a axis, a 2b axis, and a 2c axis as detection axes (para. [0059]: after compensating for any effects arising from (i) sensor offsets and drifts (through the use of stored calibration data), and (ii) the physical separation of the two IMUs, the x, y and z linear accelerations (due to gravitational acceleration, since the vehicle is not moving) measured by the individual IMUs can be used to derive radar module) and a second correction circuit that generates a second correction signal by correcting the second signal in such a way that the third element of the second signal is corrected to a fourth element corresponding to a fourth detection axis, a fifth detection axis, and a sixth detection axis of the second correction signal, the fourth, fifth, and sixth detection axes being orthogonal to each other (para. [0059]: if either or both the pitch and roll angles derived from the two IMUs do not match, then it can be assumed that misalignment of the radar module has occurred during the period in which the vehicle was parked, prior to ignition on. In this case, either: (i) appropriate corrections can be applied to the subsequent radar module measurements in software, to account for the pitch and roll misalignment of the radar module; para. [0060]: it is possible that, even though no pitch or roll misalignment has been detected, purely azimuthal (yaw) misalignment ψR of the radar module may have taken place. If so, the present concept enables this also to be detected within a very short time after driving off, as follows); a matching processor that generates a first matching signal by applying a first correction coefficient to the first correction signal (para. [0059]: after compensating for any effects arising from (i) sensor offsets and drifts (through the use of stored calibration data), and (ii) the physical separation of the two IMUs, the x, y, and z linear accelerations (due to gravitational acceleration, since the vehicle is not moving) measured by the individual IMUs can be used to derive radar module and vehicle pitch (θR, θV) and roll (ϕR, ϕV) angles. If the derived radar module and vehicle pitch and roll angles θR, θV and ϕR, ϕV, derived from the acceleration measurements from the two IMUs, match each other, then it can be assumed that no pitch or roll misalignment of the radar module has occurred during the period when the vehicle was parked prior to ignition on. If either or both the pitch and roll angles derived from the two IMUs do not match, then it can be assumed that misalignment of the radar module has occurred during the period in which the vehicle was parked, prior to ignition on. In this case, either: (i) appropriate corrections can be applied to the subsequent radar module measurements in software, to account for the pitch and roll misalignment of the radar module; (ii) in the case of too large a misalignment discrepancy, the radar system can be shut down and the driver alerted); and para. [0059]: if either or both the pitch and roll angles derived from the two IMUs do not match, then it can be assumed that misalignment of the radar module has occurred during the period in which the vehicle was parked, prior to ignition on. In this case, either: (i) appropriate corrections can be applied to the subsequent radar module measurements in software, to account for the pitch and roll misalignment of the radar module; para. [0060]: it is possible that, even though no pitch or roll misalignment has been detected, purely azimuthal (yaw) misalignment ψR of the radar module may have taken place. If so, the present concept enables this also to be detected within a very short time after driving off, as follows); the method comprising: 
comparing the first correction signal with gravitational acceleration and comparing the second correction signal with the gravitational acceleration to calculate the first correction coefficient (para. [0059]: after compensating for any effects arising from (i) sensor offsets and drifts (through the use of stored calibration data), and (ii) the physical separation of the two IMUs, the x, y and z linear accelerations (due to gravitational acceleration, since the vehicle is not moving) measured by the individual IMUs can be used to derive radar module and vehicle pitch (θR, θV) and roll (ϕR, ϕV) angles. If the derived radar module and vehicle pitch and roll angles θR, θV and ϕR, ϕV, derived from the acceleration measurements from the two IMUs, match each other, then it can be assumed that no pitch or roll misalignment of the radar module has occurred during the period when the vehicle was parked prior to ignition on), and matching the first, second, and third detection axes with the fourth, fifth, and sixth detection axes, respectively, by applying the first correction coefficient to the first correction signal (para. [0059]: if either or both the pitch and roll angles derived from the two IMUs do not match, then it can be assumed that misalignment of the radar module has occurred during the period in which the vehicle was parked, prior to ignition on. In this case, either: (i) appropriate corrections can be applied to the subsequent radar module measurements in software, to account for the pitch and roll misalignment of the radar module; para. [0060]: it is possible that, even though no pitch or roll misalignment has been detected, purely azimuthal (yaw) misalignment ψR of the radar module may have taken place. If so, the present concept enables this also to be detected within a very short time after driving off, as follows) and para. [0059]: if either or both the pitch and roll angles derived from the two IMUs do not match, then it can be assumed that misalignment of the radar module has occurred during the period in which the vehicle was parked, prior to ignition on. In this case, either: (i) appropriate corrections can be applied to the subsequent radar module measurements in software, to account for the pitch and roll misalignment of the radar module).
Pinnock does not specifically teach a combining processor that combines 
However, Sato teaches a combining processor that combines para. [0042]: the first offset adjustment circuit 22 performs a calculation shown by Formula 2. Specifically, it makes an offset adjustment by adding an offset adjustment factor B1 to the output V1 of the first angular velocity sensor 14, and then outputs an adjustment result V1″).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correction circuit and matching signal with correction signal such as is described in Sato into Pinnock, in order to detect the behavior of a mobile unit, which is moving, with high accuracy so that the detected behavior is used by a navigation system, a safety device, a mobile data collector, or the like (para. [0004]).
Regarding claim 7, Pinnock in view of Sato teaches all the limitation of claim 1, in addition, Pinnock teaches further comprising a substrate, wherein the first sensor module and the second sensor module are mounted on the substrate, and the X axis, the Y axis, and the Z axis are set with respect to the substrate (para. [0050]: this also has the three axes X, Y and Z aligned with the corresponding axes of the vehicle. It is located away from the radar housing so that it cannot be misaligned when the housing is misaligned and provides a frame of reference; para. [0067]: the acceleration vector of a fixed reference point P somewhere on a rigid body, moving in an inertial reference frame, comprises: (i) the acceleration of the origin of the body-fixed reference frame; (ii) the tangential and centripetal accelerations at the reference point P arising from any rotation of the rigid body; (iii) the acceleration (including Coriolis acceleration) of the reference point with respect to the rigid body).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pinnock in view of Sato further in view of Ando et al. (JP 2007/014126 A, hereinafter referred to as “Ando”).
Regarding claim 4, Pinnock in view of Sato teaches all the limitation of claim 3. Pinnock and Sato do not specifically teach that the matching processor applies an identity element to the first correction signal and outputs a resultant signal in the second mode.
However, Ando teaches the matching processor applies an identity element to the first correction signal and outputs a resultant signal in the second mode (page 3, lines 5-6: a first identification device calculator for inputting a signal amplitude, the command signal frequency, and the rotational position amplitude and outputting a correction signal of the input signal).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the identity element such as is described in Ando into the system of Pinnock and Sato, in order to identify the inertia of the motor with a load with a limited movable range, suppress the influence of constant torque disturbance and vibration torque disturbance, and achieve high precision inertia (page 2, lines 51-52).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pinnock in view of Sato further in view of Kobayashi (US 2019/0212146 A1, hereinafter referred to as “Kobayashi”).
Regarding claim 5, Pinnock in view of Sato teaches all the limitation of claim 1, Pinnock and Sato do not specifically teach that the first correction coefficient is any one of a rotation matrix, a Eulerian angle, and a quaternion.
However, Kobayashi teaches that  the first correction coefficient is any one of a rotation matrix, a Eulerian angle, and a quaternion (para. [0084]: the features of the positioning system and the positioning method according to an embodiment of the present disclosure are correcting the output of the gyro sensor by performing the smoothing, the normalization, and the orthogonalization on the acceleration components and the geomagnetic components of the moving body, obtaining the rotation matrix, and converting the rotation matrix into a quaternion, thereby measuring the posture of the moving body or the like).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the identity element such as is described in Kobayashi into the system of Pinnock and Sato, in order to accurately recognize a posture of a moving body such as a direction or inclination and change in the posture in real time (para. [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571)272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2858                                                                                                                                                                                             
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2858